Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's amendments and arguments filed on 5/31/2022 overcome the rejections set forth in the previous Office Action but at the same time necessitate new grounds of rejections as to be detailed below.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  
Claim 1 recites in lines 7-8 on page 5 “similarity of the compared measures of character and the stored measures of character” and should be replaced with “similarity between the measures of character and the stored measures of character”.
Claim 14 in line 2 recites “tag/or”, which appears to be a typo and should be replaced with “tag and/or”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amended claim 1 recites on page 4 (2nd paragraph) a newly added limitation of “generating an authentication code, for the virtual model for formation of the online certificate, for at least one image stack frame according to an authentication scheme, to authenticate the at least one image stack frame to belong to the same gemstone object to be recognized according to the measures of character” but no description can be found in the specification regarding the subject matter. The Remarks from applicant do not provide any specific support for this newly added limitation. To a person having ordinary skill in the art at the time the invention was made, originally filed specification neither provides express support nor convey in any reasonably clear way about this newly added limitation. 
Claims 2-29 depend on claim 1 and therefore are rejected on the same ground as claim 1.
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites in lines 6-7 “to move one or more of said imaging device”. However, it is unclear what this limitation means since “said imaging device” is singular and referring to the “imaging device” of “the gemstone object recognizing system” and it is unclear what it means by “one of more of said imaging device”. For the rest of this office action, “one of more of said imaging device” will be interpreted as “said imaging device”.
Claim 1 recites in line 11 of page 3 “the imaginary sphere”. However, there is insufficient antecedent basis for this limitation in the claim since applicant has added “an imaginary sphere” in line 15 of claim 1 besides “an imaginary sphere” in line 11 of claim 1. It is unclear which “imaginary sphere” in lines 11 and 15 of claim 1 “the imaginary sphere” is referring to. For the rest of this office action, “an imaginary sphere” in line 15 of claim 1 will be interpreted as “the imaginary sphere”.
Claim 1 recites in lines 16-17 of page 3 “corresponding the imaging location”. However, there is insufficient antecedent basis for this limitation in the claim since it is unclear which “imaging locations” in lines 12 of claim 1 “the imaging location” is referring to. For the rest of this office action, “corresponding the imaging location” in lines 16-17 of page 3 will be interpreted as “corresponding to the one of the imaging locations”. Also to avoid potential insufficient antecedent basis, “one of the imaging locations” in line 9 of page 3 will be interpreted as “the one of the imaging locations” to refer to the “one of the imaging locations” in line 7 of page 3.
Claim 1 recites in lines 1-3 of page 4 “combining the images from said at least one image stack with other images from one or more of: (i) said at least one image stack”. However, it is unclear what this limitation means since there is insufficient antecedent basis for “the images” in this limitation and it is unclear what “the images” are referring to. If “the images” refer to all images “from said at least one image stack”, there will be no “other images” from “said at least one image stack”. If “the images” refer to only part of all images from said at least one image stack, which part? The claim 1 is indefinite since the metes and bounds of the claim cannot be defined due to the lack of clarity of “the images” for the claimed invention. For the rest of this office action, “the images from said at least one image stack” will be interpreted as “the images of the at least one of said at least one image stack” to refer to “the images of at least one of said at least one image stack” in line 15 of page 3 which is interpreted as all images of the at least one of said at least one image stack.
Claim 1 recites on page 4 (2nd paragraph) a newly added limitation of “generating an authentication code, for the virtual model for formation of the online certificate, for at least one image stack frame according to an authentication scheme, to authenticate the at least one image stack frame to belong to the same gemstone object to be recognized according to the measures of character”. However, it is unclear what this limitation means since it is unclear what “at least one image stack frame according to an authentication scheme” is referring to.
Claim 1 recites in lines 15-16 of page 4 “said images of an image stack”. However, it is unclear what this limitation means since there is insufficient antecedent basis for “said images” in this limitation and it is unclear what “said images of an image stack” are referring to. For the rest of this office action, “said images” will be interpreted as “images”.
Claims 2-29 depend on claim 1 and therefore are rejected on the same ground as claim 1.
Claim 23 recites in lines 1-2 of the preamble “configured to operate according to the method of claim 1”. It is unclear if this claim is actually a dependent claim of claim 1, or in other words, it is unclear in what way claim 1 is limiting the claim by the recited “configured to operate according to the method of claim 1” since, for example, a system comprising a processor and a memory can be configured to operate according to the method of claim 1. It is unclear if the algorithms needed to execute the method claim 1 is part of the claimed system. The system claim 23 is indefinite since the metes and bounds of the claim cannot be defined due to the lack of clarity for the claimed invention. If applicant intends to include all the limitations of claim 1 into claim 23, examiner suggests to replace "configured to operate according to the method of claim 1" in preamble with a positive recitation in the body of the claim 23, such as "a processor; and a memory storing instructions which, when executed by the processor, perform operations of the method of claim 1" in addition the currently recited claim limitations. 
Claim 23 (line 8) and claims 25-26 recite "the targeted gemstone object”. There is insufficient antecedent basis for this limitation in the claim. For the rest of this office action, “the targeted gemstone object” will be interpreted as “the gemstone object”.
Claims 24-29 depend directly or indirectly on claim 23 without resolving the above discussed issues and are therefore rejected on the same ground as claim 23.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Boles (US 20050103840 A1): “[0040] The apparatus of FIG. 1 can also be used for verifying a diamond 12 or another gem stone or indeed any other valuable having an associated electronic tag containing digitised electron micrographs or other physical data of characteristic regions which can be used for identification purposes. These previously obtained electron micrographs are retrieved by computer I either directly from the associated RFID tag 7 using the reader/writer 6 or by accessing a remote archive 140 (FIG. 4--discussed in more detail below) using a communications link 5. These are displayed on the screen 3 and compared (e.g. visually) with electron micrographs acquired from corresponding view points from the gem stone 12 or other valuable as presented for evaluation. If the images match, then the gem stone or other valuable can be considered to be authentic. Provided that a suitable selection of images are compared, it is highly likely that any re-cutting or tampering with the stone will be detectable.”
Wagner et al. (US 20060164623 A1): “[0026] … The gemstone data for the selected gemstone is then prepared by the main software program to be displayed as an electronic interactive gemstone certificate (30) using the various instrument and process emulators or emulation subprograms of the main software program.”
Bajorins et al. (US 20170276954 A1): Technologies are generally described for optical image diversion to provide image capture and display from one or more directions using an image sensor. In some examples, an optical assembly may be used to receive light or other electromagnetic radiation from multiple (including opposing) directions and to provide light or other electromagnetic radiation to an image sensor or detector to capture images. The optical assembly may be centrally-aligned or offset. The optical assembly may be configured to allow collection of light or other electromagnetic radiation from two or more locations. An auto focus or stabilization element may be integrated into one or more optical paths inside an optical switching device. In other examples, a conical or spherical element may be employed to allow capture of panoramic/360 degree images or video. Elements may also be stacked. Furthermore, the optical assembly may be configured to split an optical beam to allow tiling or superimposition of images from different directions at the image sensor. (Abstract)
Liu et al. (US 20050198575 A1): A method for selecting a subsequence of video frames (72-84) from a sequence of video frames (70) comprising defining a distance function between video frames (72-84) in the sequence of video frames (70). An optimization criterion is defined to express a feature of a plurality of subsequences of video frames (72-84) selected from the sequence of video frames (70). A method is disclosed for displaying key frames for browsing and streaming. (Abstract)
Howard (US 20100271394 A1): “[0089] Without limiting the invention or wishing to be bound by theory, the recording of information through the Fibonacci sequence may allow the image collector to reconstruct the image according to the natural flow and process of the wave/particle phenomenon which breaks down every part of the image and assigns individual values to the composites of said image at proportional speeds and frequencies. When collected and enhanced according to its specific patterns, each portion can be integrated into any other for a perfect fit for the viewer at home or in the office through the monitor control unit and touch screen appliances.” “[0090] The Fibonacci sequence may be the common frame of reference for all applications. This recreates the moment as realistic as possible and allow all the units to be integrated to a central station where they are routed to individual home servers and then into each display system in each room.”
Gupta et al. (US 20150312463 A1): “[0062] Returning to FIG. 1, at 110, process 100 can determine motion between frames that are to be used to generate a high dynamic range image. In some embodiments, process 100 can determine motion between consecutive frames by first determining motion between adjacent contiguous sets of captured image data having substantially the same total exposure time. For example, if frames are captured using a Fibonacci bracketing scheme, the exposure time of the third frame is substantially equal to the combined exposure time of the first frame and second frame.”
Curtner et al. (US 20070071404 A1): “[0016] FIG. 5D is a schematic view showing an illustrative process of searching an image sequence using a Fibonacci searching algorithm.”

    PNG
    media_image1.png
    167
    446
    media_image1.png
    Greyscale

Kriesel (US 20040023612 A1): A method and apparatus for measuring the physical characteristics of livestock animals such as cattle and hogs. The apparatus of the invention includes a plurality of strategically positioned cameras that are used to obtain data concerning volumetric, curvilinear (surface) and linear measurements of livestock animals such as cattle and hogs and the full carcasses thereof. In accordance with the method of the invention, the data is analyzed to provide information that substantially assists the commercial producer of livestock animals in producing a high-quality end product for the consumer while adding profitability to the enterprise. (Abstract)

    PNG
    media_image2.png
    304
    724
    media_image2.png
    Greyscale

Kinoshita et al. (US 20150373319 A1): A shape measurement system includes one or more lighting units located in a case that illuminate a target object located in the case, one or more image capture units located in the case that capture an image of the target object, a holding unit that holds the image capture units and the lighting units so as to form a polyhedron shape approximating a sphere, a selector that selects at least one of the image capture units and at least one of the lighting units to be operated, and a shape calculator that calculates a 3-D shape of the target object based on image data captured by the selected image capture unit under light emitted by the selected lighting unit. (Abstract)

    PNG
    media_image3.png
    472
    495
    media_image3.png
    Greyscale


Rosario et al. (US 20140139608 A1): “[0098] The ablation pattern of the marking is subject to random perturbations due to both system limitations and surface variations of the stone. Thus, even with a self authenticating code, it is generally desired to store image information relating to the stone in a database after the marking process is completed. This database may then be used for further verification or authentication by image comparison or feature extraction.”
Koh et al. (US 20160203495 A1): “[0105] It is also envisaged that a “QR code” or similar may be used to allow consumers to verify the authenticity of a certification through an online certification check or via a smartphone application linked to the server's gemstone certification repository, before making a purchase. At the same time the consumer will be able to verify the online certification image and the micro photo imaging of the “inclusions” is the same as the physical gemstone that they are about to purchase. In addition, in the event that a customer decides to do a resetting of their gemstone with another jeweller and they forget to bring their gemstone certification, the consumer may easily retrieve online its certification and verify the micro photo image of the “inclusions” In the gemstone through a microscope.”
George et al. (US 20030142877 A1): A system for imaging with a circularly symmetric multifocal aspheric lens is provided for obtaining an extended depth of field. The system includes a camera for capturing an image of at least one object through a circularly symmetric multifocal aspheric lens to provide a blurred image, and a computer system for processing the captured blurred image to provide a recovered image of the object having an extended depth of field. The recovered image may be outputted to a display or other peripheral device. Processing of the blurred image utilizes one of inverse filtering, convolution matrix (e.g., edge sharpening matrix), or maximum entropy. The computer system performing image processing may be in the camera or represent a computer system external to the camera which receives the blurred image. The extended depth of field is characterized by the object being in focus over a range of distances in the recovered image. (Abstract)
Fujii (US 20160313548 A1): A structure of a specimen is labeled with a material whose state can be switched between a first state and a second state, wherein the material has fluorescence in the first state and does not have fluorescence in the second state when excited by light of a predetermined wavelength. The material in the first state is illuminated with the light and is excited. The excited material is imaged and images having a disparity are obtained. Positions of the material in an in-plane direction perpendicular to an optical axis are identified. A position of the material in a direction of the optical axis is identified by use of the positions of the material in the in-plane direction. Processing including from exciting the material to identifying a position of the material in the optical-axis direction is repeatedly performed so as to obtain a three-dimensional structure of the specimen. (Abstract)

    PNG
    media_image4.png
    309
    569
    media_image4.png
    Greyscale


Regev (US 20160232432 A1): Provided herein are systems and methods for identification of gemstones. The gemstones can be identified without removing the gemstones from an object in which the gemstones can be set. The gemstones can be imaged and image analysis can quantify one or more external and/or internal characteristics of the gemstone. The quantification of the one or more external and/or internal characteristics of the gemstone can be compared to a previous characterization to positively identify the gemstone. (Abstract)
Wolf et al. (US 20160177481 A1): “[0039] It is further proposed that in the weft-thread beat-up device at least one vibration damping device is disposed between the camera apparatus and the weft-thread beat-up device. With a vibration damping device, the mechanical loading, in particular on the camera apparatus (optionally also on additional components such as image processing device and the like) can be reduced so that the lifetime of the same can in part be significantly increased. The vibration damping device can, for example, be implemented using elastically deformable elements (type of rubber buffer elements or the like). If the camera apparatus is disposed on a support structure, the vibration damping device can be disposed between the support structure and the weft-thread beat-up device or between the support structure and each camera apparatus.”
Piersol (US 20060190810 A1): Techniques for creating and processing electronic forms that include at least one field that is configured to accept multimedia information as input. Techniques are provided for creating an electronic form comprising at least one field that is configured to accept multimedia information. Techniques are provided for specifying and associating a set of constraints (or predicates) with fields of a multimedia form, including specifying and associating one or more constraints with fields configured to accept multimedia information. Techniques for validating the electronic form based upon the constraints, if any, associated with the fields of the form. Various actions may be performed depending upon the results of the validation. (Abstract)

    PNG
    media_image5.png
    446
    512
    media_image5.png
    Greyscale

Zhang et al. (US 20090244090 A1): In some embodiments, systems for capturing scene images and depth geometry are provided, comprising a projector, an optical sensor, and a digital processing device. The projector is capable of being defocused with respect to a scene and projects light having a shifting periodic illumination pattern on the scene. The optical sensor has a plurality of pixels and detects a portion of the radiance of at least one image of the scene at each of the pixels. The digital processing device is capable of being coupled to the optical sensor and obtains a temporal radiance profile from the radiance over a time period for each of the pixels, determines an amount of projection defocus at each of the of pixels using the temporal radiance profile, and, at each of the pixels, computes a depth to the scene at the pixel using the amount of projection defocus at the pixel. (Abstract)

    PNG
    media_image6.png
    510
    549
    media_image6.png
    Greyscale

Kerner et al. (US 20200057001 A1): “[0084] The system 100 further comprises an image acquisition device in the form of a camera 124, configured to capture images of the diamond through the beam splitter 114. The camera 124 can be operable in a variety of depths of focus. For example, its depth of focus can be such as to have the entire height of the diamond in focus. In another example, the camera can have a short depth focus and be manipulated by an actuator 127 configured to change location of the camera's focal plane for scanning the entire diamond with high accuracy by capturing a plurality of images, slice by slice, to cover the entire depth of the diamond. In the described example, the actuator 127 is used to move the camera 124 along the axis X.”
Kasahara (US 20140240552 A1): An apparatus including an image processor configured to receive a video, superimpose an object on the video at a distance from a reference point, and modify a location of the object based on a distance between the object and the reference point in a later frame. (Abstract)

    PNG
    media_image7.png
    514
    492
    media_image7.png
    Greyscale


Yamakado et al. (US 20050091599 A1): “[0152] Note that the present invention was explained based on the golden angle described above, but it can also be understood that the embodiment of the present invention may have the following characteristics. Specifically, the present invention may automatically determine the position of one or a plurality of images within a particular area, and may be understood to be characterized in determining the layout of the images by using a Fibonacci number series. Here, when using a Fibonacci number series, it may be understood that the present invention is characterized in determining the layout of the images by applying a Fibonacci number series to angles. Or, when using a Fibonacci number series, the present invention may be characterized in determining the position of images by applying a Fibonacci number series to a distance. Or, although not described in particular in the embodiment described above, when using a Fibonacci number series, it is also possible to determine the position of an image by applying a Fibonacci number series to the direction (slope) of the image. Or, when using a Fibonacci number series, it is also possible to characterize the present invention in determining the position of an image by applying an isometric spiral (a spiral in which the straight line that connects a vertex and an arbitrary point on the curve always has the same angle as the tangent to the curve on this point) in which a Fibonacci number series appears.”
Wihl et al. (US 6917421 B1): Systems and methods for assessing a dimension of a feature on a specimen are provided. A system may include an illumination system configured to scan the specimen with light at multiple focal planes substantially simultaneously. The system may also include a collection system that may include multiple collectors. Approximately all light returned from one of the multiple focal planes may be collected by one of the multiple collectors. In addition, the system may include a processor configured to determine a relative intensity of the collected light. The processor may also be configured to assess a dimension of the feature on the specimen in a direction substantially perpendicular to an upper surface of the specimen using the relative intensity. (Abstract)

    PNG
    media_image8.png
    219
    430
    media_image8.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FENG NIU whose telephone number is (571)272-9592.  The examiner can normally be reached on Monday - Friday, 8am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571) 272-7409.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FENG NIU/Primary Examiner, Art Unit 2669